Citation Nr: 1235127	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  09-11 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to service connection for a right ear hearing loss.

2.  Entitlement to service connection for a left ear hearing loss.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran additionally appealed a February 2009 rating decision which denied entitlement to service connection for tinnitus.  In a July 2012 rating decision, the RO granted entitlement to service connection for tinnitus.  As such, that issue has been granted in full, and is no longer before the Board.

The Veteran appeared and testified at a formal RO hearing in February 2010.  A transcript of the hearing is contained in the record.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, he suffered from a right ear hearing loss for VA purposes during his period on appeal, and his right ear hearing loss is a result of in-service noise exposure.

2.  The preponderance of competent and credible evidence shows that a left ear hearing loss was not demonstrated in-service; that sensorineural hearing loss was not compensably disabling within a year of separation from active duty; and that there is no nexus between a left ear hearing loss and service.


CONCLUSIONS OF LAW

1.  A right ear hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309(a), 3.385 (2011).

2.  A left ear hearing loss was not incurred or aggravated by active service, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309(a), 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  That notice also informed the appellant how VA assigns disability ratings and effective dates.  The claim was last readjudicated in the August 2012 Supplemental Statement of the Case. 

VA also satisfied its duty to assist.  The claims file contains service treatment records and VA records.  The Veteran was provided VA examinations in August 2009 and January 2012.  The examinations are adequate and the Board finds no basis for requesting an additional examination at this time. 

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 . 


Laws and Regulations

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic diseases, including a sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

In order to establish entitlement to service connection or service-connected aggravation for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Without a currently diagnosed disability, service connection may not be granted.  Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz ).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 .

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

In February 2008, the Veteran filed a claim of entitlement to service connection for hearing loss in both ears.  In his November 2008 notice of disagreement in stated he experienced severe hearing loss in both ears.

The Veteran's DD Form 214 noted that he served in field artillery.  On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration  issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss.  That letter introduced the Duty Military Occupational Specialty Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty Military Occupational Specialty Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties and the corresponding probability of hazardous noise exposure.  The Veteran's military occupational specialty is noted to have a high probability of exposure to hazardous noise exposure, and thus the Board will concede he had exposure to hazardous noise in service.

The Veteran worked as a truck driver post-service.  He underwent regular physical examinations during this employment, which included hearing evaluations.  The reports from these physical examinations, however, do not include audiometric study findings, the records noted the Veteran had "normal" hearing between 1992 and 2001.

Reviews of the VA treatment records in the claims file and on Virtual VA show that the Veteran has not sought treatment for his hearing loss through VA.

In August 2009, the Veteran was afforded a VA audio examination.  His right ear puretone auditory thresholds for the frequencies 500, 1000, 2000, 3000, 4000 Hertz were 15, 15, 10, 15, and 30, respectively.  His left ear puretone auditory thresholds for the frequencies 500, 1000, 2000, 3000, 4000 Hertz were 15, 15, 10, 20, and 40, respectively.  His Maryland CNC speech recognition scores were 92 percent bilaterally.  The examiner opined that the Veteran's hearing loss was less likely than not a result of his military service because his February 1972 separation examination noted normal hearing bilaterally.

During his February 2010 RO hearing, the Veteran testified that he suffered hearing loss during service as a result of being near helicopters and bombs.  He stated he loaded helicopters and was near landing air planes during service.  He also stated that during his service in the Republic of Vietnam bombs would go off nearby and his ears would hurt from noise concussions.

In January 2012, the Veteran was afforded an additional VA examination.  His right ear puretone auditory thresholds for the frequencies 500, 1000, 2000, 3000, 4000 Hertz were 20, 10, 5, 15, and 25, respectively.  His left ear puretone auditory thresholds for the frequencies 500, 1000, 2000, 3000, 4000 Hertz were 15, 15, 15, 20, and 30, respectively.  His right ear  Maryland CNC speech recognition score was 96 percent.  His left ear Maryland CNC speech recognition score was noted to be "too unreliable" to record.  Based upon these findings, the Veteran did not meet the requirements for impaired hearing as defined by the VA in 38 C.F.R. § 3.385.  

The examiner, however, noted that the Veteran had a normal bilateral hearing evaluation upon entrance into service.  His separation examination hearing test, though normal, noted a worsening of hearing in the 2000 and 4000 Hertz level for the right ear.  Additionally, the examiner noted the Veteran had military noise exposure.  The examiner found that the Veteran's right ear hearing loss was at least as likely as not a result of his military service and noise exposure.  The examiner opined that it was less likely than not the Veteran's left ear hearing loss was a result of his military service and noise exposure as there was no significant change in his hearing during service.

The results of the August 2009 VA examination included Maryland CNC scores less than 94 percent, and thus the results met the impaired hearing standards of 38 C.F.R. § 3.385.  While the results of the January 2012 VA examination did not reveal testing results consistent with the requirements for impaired hearing for VA purposes, the Board accepts that during the period on appeal the Veteran's hearing met the requirements of this regulation. 

The Board additionally notes that duties that were associated with the Veteran's military occupational specialty were highly likely to have included hazardous noise exposure, and the January 2012 VA examiner found that his right ear hearing declined during his two years of service.  Thus, the January 2012 VA examiner opined that the Veteran's right ear hearing loss, although not severe enough to meet the impairment requirements of 38 C.F.R. § 3.385, was a result of his military service.  Therefore, resolving reasonable doubt in the Veteran's favor, during the course of the appeal he suffered from impaired right ear hearing, and that hearing loss was a result of his military service.  As such, entitlement to service connection for right ear hearing loss is warranted.  

The preponderance of the evidence is, however, against a finding that a left ear hearing loss is a result of military service.  Here, the January 2012 VA examiner did not find that the appellant demonstrated a change in left ear hearing during his two years of service.  There is no competent evidence to the contrary.  Further, there is no competent evidence that a left ear sensorineural hearing loss was compensably disabling within a year of the appellant's separation from active duty.  Thus, entitlement to service connection for left ear hearing loss is not warranted.  

In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for left ear hearing loss is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


